DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.



Response to Arguments
Applicant's arguments filed on 06/30/2022 have been fully considered.  Applicant asserts: 
Re Priority:
Examiner very kindly points out that Priority matter is not repeated again in this office action.  However, the effective filing date for Claims 7-11 and 17-21 are 12/06/2012 when PCT/US12/69319 was filed, and the effective filing date for Claims 12-16 and 22-26 are 08/06/2019 when the current application was filed (See Office Action of 06/04/2021 for further details).
Re 35 USC § 103: Applicant argues none of the cited references teach or suggest, "wherein the enhanced vehicle location is generated using a last trajectory coordinate of the telematics device reverse geocoded to a nearest street or geographic location proximate to the telematics device by comparing an at least one trajectory coordinate of the dead reckoning data with a series of geographic criteria" as recited in amended claims 7 and 17.
Examiner respectfully disagrees and very kindly points out that Marko clearly discloses wherein the enhanced vehicle location is generated using a last trajectory coordinate of the telematics device reverse geocoded to a nearest street or geographic location proximate to the telematics device by comparing an at least one trajectory coordinate of the dead reckoning data with a series of geographic criteria; (See Marko [0029]  Dedicated call centers also improve the accuracy of the reported TCU location by post-processing, for example, the latitude and longitude coordinates, that is, reverse geocoding the latitude and longitude coordinates against map data to locate a street address (e.g., using a locally stored map database to assign a non-location value such as a street address to latitude and longitude coordinates))



Claim Interpretation
Claims 7 and 17 recites “wherein the enhanced vehicle location is generated using a last trajectory coordinate of the telematics device reverse geocoded to a nearest street or geographic location proximate to the telematics device by comparing an at least one trajectory coordinate of the dead reckoning data with a series of geographic criteria;”  According to the originally filed application disclosing examples (Marko (US 20200059752 A1) [0134]), comparing an at least one trajectory coordinate of the dead reckoning data with a series of geographic criteria simply means comparing at least one trajectory coordinate with map database to retrieve a street address).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9, 14-16, 17-19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marko (US 20200059752 A1) as admitted prior art in view of Brunner (US 20110117924 A1) and Edge (US 20070135089 A1)

Re: Claim 7
Marko discloses a method for providing enhanced vehicle location information, the method comprising: 
receiving, by a network device  (See Marko Figs. 1 and 2: a mobile switching center (MSC) 120) and from a telematics control device in a vehicle (See Marko Fig. 1B, 125. NOTE: Fig. 1B.  Step 125 is from TCU 100 to Switch 120), global positioning system (GPS) based data related to GPS location of the vehicle; 
 (See Marko Fig. 1B, 125. [0023] At 125, a pre-recorded voice message . . . which provides . . . a verbal (e.g., speech synthesized) report of GPS coordinates of the vehicle obtained from the unit's GPS receiver over the voice path)
receiving, by the network device and from the telematics control device, dead reckoning information 
(See Marko [0025]: the TCU can rely on GPS assist technology or dead reckoning to estimate the vehicle location. . . the location provided by the TCU using TCU-based GPS assist or dead reckoning)
NOTE: the location is provided by the TCU and received by Switch 120 as mentioned above (Fig. 1B Step 125).
associated with one or more of wheel rotation data, gyroscope data and accelerometer data, 
(See Marko [0026] TCU-based GPS assist technology processes information from multiple sources (e.g., wheel rotation information to estimate distance traveled from the last GPS location, electronic gyroscope information to estimate changes in the vehicle direction, accelerometer, etc.) to estimate the vehicle location)
wherein the dead reckoning information is associated with one or more vehicle sensors; 
(See Marko [0026] Dead reckoning or deduced reckoning calculates a user's or vehicle's current position using a previously determined position (e.g., GPS fix) and advances that position using known or estimated speeds (e.g., using sensors such as pedometer, accelerometer, wheel tick counter, and so on)
receiving, by the network device (See Marko Figs. 1 and 2: a mobile switching center (MSC) 120) and from a wireless carrier device (See Marko [0021]: The PDE), vehicle positioning information identifying a geographic location associated with the vehicle;
(See Marko [0021]: The PDE . . . reports a position point or location (e.g., X,Y) back to the network (e.g., MPC and MSC) for use in the data path described above)
wherein the enhanced vehicle location is generated using a last trajectory coordinate of the telematics device reverse geocoded to a nearest street or geographic location proximate to the telematics device by comparing an at least one trajectory coordinate of the dead reckoning data with a series of geographic criteria;
 (See Marko [0029]  Dedicated call centers also improve the accuracy of the reported TCU location by post-processing, for example, the latitude and longitude coordinates, that is, reverse geocoding the latitude and longitude coordinates against map data to locate a street address (e.g., using a locally stored map database to assign a non-location value such as a street address to latitude and longitude coordinates))
NOTE: Edge discloses generating, by the network device, the enhanced vehicle location (emphasis added) as mentioned below. 
sending, by the network device and to a wireless positioning center (See Marko Fig. 1: [0004] A PSAP 170 is a call center), vehicle location and a callback number.  
(See Marko [0021] The MPC 140 can also receive Phase II data (i.e., caller location data comprising latitude and longitude coordinates) and provide it to the PSAP 170. . . callback number and location to the ALI database of the PSAP 150)
NOTE: Also See [0033]: callback number are delivered to the PSAP and [0007].
NOTE:  Also See [0019] and [0020] where MPC provides appropriate data to MSC which forwards the data to PSAP.

Marko does not appear to explicitly disclose 
global positioning system (GPS) based data related to a plurality of GPS locations of the vehicle (Emphasis Added); wherein the plurality of GPS locations includes at least one current position coordinate and at least one previous position coordinate;
generating, by the network device, the enhanced vehicle location based on analyzing the dead reckoning information, a most recent GPS location from the plurality of GPS locations, and the vehicle positioning information; and
In a similar endeavor, Brunner discloses
global positioning system (GPS) based data related to a plurality of GPS locations of the vehicle, 
(Brunner Fig. 4, [0029]: An improved position estimate of the mobile station can be obtained by collecting previous and current SPS based position fixes
i.e. Note, mobile station 100 may be a vehicle (See [0020]: In case of a vehicle, bicycle or wheel chair navigation)
wherein the plurality of GPS locations includes at least one current position coordinate and at least one previous position coordinate;
(Brunner Fig. 4, [0029]: An improved position estimate of the mobile station can be obtained by collecting previous and current SPS based position fixes
generating the enhanced vehicle location based on analyzing the dead reckoning information, a most recent GPS location from the plurality of GPS locations, and the vehicle positioning information; and
 (Brunner Fig. 4, [0029]: An improved position estimate of the mobile station can be obtained by collecting previous and current SPS based position fixes. . . the position estimate may be enhanced using other techniques and devices including using data from other various wireless communication networks, including cellular towers 106 and from wireless communication access points 104 combined with relative position estimates based on dead reckoning from data received by the motion sensors (120))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko invention by employing the teaching as taught by Brunner to provide the limitation.  The motivation for the combination is given by Brunner which improves accuracy of the location.

Marko in view of Brunner does not appear to explicitly disclose generating, by the network device (Emphasis Added)
In a similar endeavor, Edge discloses
generating, by the network device, the enhanced vehicle location based on analyzing a most recent GPS location from the plurality of GPS locations (Edge [0022] 110 may also receive signals from one or more satellites 190, which may be part of the United States Global Positioning System (GPS)), and the vehicle positioning information; and
(Edge Fig. 8, 15. [0077]: the selected PDE obtains a position estimate either by computing this from measurements received from UE 110 in steps 13 and 14 or by verifying a position estimate received from the UE . . . E-PS 238 then forwards the position estimate to MPC 232b in an Emergency Services Position Response.)
sending, by the network device and to a wireless positioning center, the enhanced vehicle location and a callback number.  
(Edge Fig. 8, 15. [0077]:  In step 16, MPC 232b returns the position estimate to PSAP 180 in an Emergency Services)
Brunner teaches location estimate at the client side and Edge teaches location estimates at the network side.  Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Brunner to function at the network side as taught by reference Edge.  Doing so would merely involve applying a known related method to another known method to achieve predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko in view of Brunner invention by employing the teaching as taught by Edge to provide the limitation.  The motivation for the combination is given by Edge which reduces processing load at a telemetric control device.

Re: Claims 8 and 18
Marko in view of Brunner and Edge discloses wherein the dead reckoning information is associated with a loss of GPS based data related to updated vehicle locations.  
(See Marko [0025]: In the event there is substantial blockage of the GPS satellite signals and position cannot be accurately computed (e.g., when driving in tunnels or through urban canyons, or when a mobile TCU is used indoors, etc.), the TCU can rely on GPS assist technology or dead reckoning to estimate the vehicle location)

Re: Claims 9 and 19
Marko in view of Brunner and Edge discloses wherein the network device receives the GPS based data, the dead reckoning information and 
(See Marko Fig. 1B, 125. [0023]  At 125, a pre-recorded voice message . . . which provides . . . a verbal (e.g., speech synthesized) report of GPS coordinates of the vehicle obtained from the unit's GPS receiver over the voice path)
NOTE: As mentioned in the rejection of Claim 1 above, the location provided by the TCU may be dead reckoning (See [0025])
the vehicle positioning information 
(See Marko [0021]: The PDE determines the position of a wireless terminal when the mobile device starts a call or while the mobile device is engaged in a call, and can support one or more position determining technologies)
after receiving an emergency call notification from the telematics control device of the vehicle.  
(See Marko Fig. 1B, 115.  [0023]:  The Ford SYNCH.TM.  unit has a 911 Assistance application which places a direct call to a local 911 emergency operator in the event of a serious accident with an air bag deployment as indicated at 115)
NOTE: step 125 occurs after step 115.

Re: Claims 14 and 24
Marko in view of Brunner and Edge discloses determining a vehicle path based on the dead reckoning information and 
(See Marko [0026] Dead reckoning or deduced reckoning calculates a user's or vehicle's current position using a previously determined position (e.g., GPS fix) and advances that position using known or estimated speeds (e.g., using sensors such as pedometer, accelerometer, wheel tick counter, and so on) over elapsed time and course.
the plurality of GPS locations of the vehicle.  
 (Brunner Fig. 5, [0030]: The path 310 traveled by a mobile station . . . While the mobile station is outside the building the mobile station has adequate SPS system coverage and thus obtains an accurate position fix)
NOTE: See the rejection of Claim 7 for motivation to combine. 

Re: Claims 15 and 25
Marko in view of Brunner and Edge discloses determining a series of vehicle position coordinates (See Marko [0028] vehicle path fixed based on street coordinates  defined in a navigation system map database in the TCU) based on the vehicle path.  
See Marko [0028] adjusting the new heading to keep the vehicle path fixed

Re: Claims 16 and 26
Marko in view of Brunner and Edge discloses comparing the series of vehicle position coordinates with a map database to verify an accuracy of the vehicle path.  
(See Marko [0028] Vehicle navigation systems usually mitigate this problem by adjusting the new heading to keep the vehicle path fixed based on street coordinates defined in a navigation system map database in the TCU, thereby preventing the vehicle track to drift to an adjacent street)

Re: Claim 17
Marko in view of Brunner and Edge discloses a system for providing enhanced vehicle location information (See Marko Fig. 1A), the system comprising: 
a telematics control device in a vehicle  (See Marko Fig. 1A” TCU 100); and 
a network device (See Marko Fig. 1A: MSC, Fig. 1B: Switch), wherein the network device is configured to: 
receive, from the telematics control device, global positioning system (GPS) based data related to a plurality of GPS locations of the vehicle, wherein the plurality of GPS locations includes at least one current position coordinate and at least one previous position coordinate;   
receive, from the telematics control device, dead reckoning information associated with one or more of wheel rotation data, gyroscope data and accelerometer data, wherein the dead reckoning information is associated with one or more vehicle sensors; 
receive, from a wireless carrier device, vehicle positioning information identifying a geographic location associated with the vehicle; 
generate the enhanced vehicle location information based on analyzing the dead reckoning information, a most recent GPS location from the plurality of GPS locations, and the vehicle positioning information,
wherein the enhanced vehicle location is generated using a last trajectory coordinate of the telematics device reverse geocoded to a nearest street or geographic location proximate to the telematics device by comparing an at least one trajectory coordinate of the dead reckoning data with a series of geographic criteria; and 
send, to a wireless positioning center, the enhanced vehicle location information and a callback number.  
NOTE: See the rejection of Claim 7. 


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marko in view of Brunner and Edge as applied to Claims  9 and 19 above, and further in view of Rudolf (US 20060030290 A1)

Re: Claims 10 and 20
Marko in view of Brunner and Edge does not appear to explicitly disclose detecting a set data field associated with the emergency call that is indicative of the emergency call requiring special processing.  
In a similar endeavor, Rudolf discloses detecting a set data field associated with the emergency call that is indicative of the emergency call requiring special processing.  
(See Rudolf Fig. 2B.  [0037] A priority for emergency calls can be indicated in MAC frames by a bit flag . . .  The indicator allows an AP to know that it needs to admit the emergency call)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko in view of Brunner and Edge invention by employing the teaching as taught by Rudolf to provide the limitation.  The motivation for the combination is given by Rudolf which provides efficient way to indicate emergency call. 


Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marko in view of Brunner and Edge as applied to Claims  9 and 19 above, and further in view of Mc Cormick (US 20090168974 A1)

Re: Claims 11 and 21
Marko in view of Brunner and Edge does not appear to explicitly disclose sending the enhanced location information to a public-safety answering point (PSAP) via an audio communication channel as an audio message.
In a similar endeavor, Mc Cormick discloses sending the enhanced location information (Mc Cormick [0011]: the vehicle data . . . real time vehicle data, such as location) to a public-safety answering point (PSAP) via an audio communication channel as an audio message.  
(Mc Cormick Fig. 2, Step 270.  [0034] At step 270, a three-way conference call is established utilizing VoIP between the call center, the vehicle telematics unit and the preferred PSAP.  . . . Additionally, vehicle data can simultaneously be sent to the PSAP.  This data can be sent as packetized data over the VoIP network from the telematics unit 30 to the call center 20 and then to the preferred PSAP.  See [0004] and [0005] for further support. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko in view of Brunner and Edge invention by employing the teaching as taught by Mc Cormick to provide the limitation.  The motivation for the combination is given by Mc Cormick which provides compact transmission of emergency call including location information (efficient way to transmit location information).


Claims 12, 13, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Marko in view of Brunner and Edge as applied to Claims  9 and 19 above, and further in view of Snapp (US 20090253399 A1)

Re: Claims 12 and 22
Marko in view of Brunner and Edge does not appear to explicitly disclose wherein the callback number is a number assigned by a wireless carrier associated with the wireless positioning center. 
In a similar endeavor, Snapp discloses wherein the callback number is a number assigned by a wireless carrier associated with the wireless positioning center. 
(See Snapp Fig. 1. [0019]: the MPC/GMLC 210 will assign a temporary callback number for this call and will store that number for later use)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko in view of Brunner and Edge invention by employing the teaching as taught by Snapp to provide the limitation.  The motivation for the combination is given by Snapp which ensures reachability of the calling party.

Re: Claims 13 and 23
Marko in view of Brunner and Edge does not appear to explicitly disclose wherein the callback number falls within a preset range of telematics control device numbers that are indicative of special processing. 
In a similar endeavor, Snapp discloses wherein the callback number falls within a preset range of telematics control device numbers that are indicative of special processing. (See Snapp [0028] it allows the callback to reach user equipment 02 based on the unique pre-determined ANI enclosed in the calling party number)
(See Snapp [0021]: The Temporary Callback Number Gateway 244 replaced the Calling Party Number of the incoming call from the PSAP 218 with a predetermined value known by the MSC that will allow the call to be delivered to the cellular phone 204)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Marko in view of Brunner and Edge invention by employing the teaching as taught by Snapp to provide the limitation.  The motivation for the combination is given by Snapp which provides efficient way to indicate emergency call and ensures emergency service provider can reach the calling party.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by/ telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644